DETAILED ACTION
Application 16/342831, “CURRENT COLLECTOR, ELECTRODE PLATE INCLUDING THE SAME AND ELECTROCHEMICAL DEVICE”, is the national stage entry of a PCT application filed on 12/5/18 and claims priority from a foreign application filed on 12/5/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/9/21.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Kennedy on 9/20/21.

The application has been amended as follows: 

SPECIFICATION
In TABLE 2, the headings “Upper protective layer” and “Lower protective layer” are erroneously reversed.

Please edit so that in Table 2 “Upper protective layer” is listed before “Lower protective layer” as illustrated below.


    PNG
    media_image1.png
    179
    663
    media_image1.png
    Greyscale


CLAIMS
1. (Currently Amended) A current collector, comprising: an insulation layer and a conductive layer, wherein the insulation layer is used to support the conductive layer, and the conductive layer is used to support an electrode active material layer and is located on at least one surface of the insulation layer, 
the insulation layer has a density smaller than a density of the conductive layer, 
the insulation layer has a thickness of D1 satisfying 1 [Symbol font/0x6D]m ≤ D1 ≤ 10 [Symbol font/0x6D]m, 
the conductive layer has a thickness of D2 satisfying 200 nm ≤ D2 ≤ 1.5 [Symbol font/0x6D]m, 
the insulation layer has a tensile strength greater than or equal to 150 MPa,  
the conductive layer has a resistivity smaller than or equal to 8.0 X 10-8 [Symbol font/0x57]●m,
wherein the conductive layer comprises a conductive layer body, an upper metal protective layer located on a surface of the conductive layer body facing away from the 

wherein the upper metal protective layer has a thickness of D3' and the lower metal protective layer has a thickness of D3", D3' and D3" satisfy 1/2 D3' ≤ D3" ≤ 4/5 D3', and 100 nm ≤ D3' ≤ 200 nm.

8. (Cancelled)

18. (Currently Amended) The current collector according to claim 6, wherein the thickness of D3" satisfies 50 nm ≤ D3" ≤ 100 nm.

19. (Currently Amended) A current collector, comprising: an insulation layer and a conductive layer, wherein the insulation layer is used to support the conductive layer, and the conductive layer is used to support an electrode active material layer and is located on at least one surface of the insulation layer, 
the insulation layer has a density smaller than a density of the conductive layer, 
the insulation layer has a thickness of D1 satisfying 1 [Symbol font/0x6D]m ≤ D1 ≤ 10 [Symbol font/0x6D]m, 
the conductive layer has a thickness of D2 satisfying 200 nm ≤ D2 ≤ 1.5 [Symbol font/0x6D]m, 

the conductive layer has a resistivity smaller than or equal to 8.0 X 10-8 [Symbol font/0x57]●m,
wherein the conductive layer comprises a conductive layer body, an upper metal protective layer located on a surface of the conductive layer body facing away from the insulation layer, and a lower metal protective layer located on a surface of the conductive layer body facing towards the insulation layer, and the upper metal protective layer and the lower metal protective layer are made of nickel or nickel-based alloy,  and

wherein the upper metal protective layer has a thickness of D3' and the lower metal protective layer has a thickness of D3", D3' and D3" satisfy 1/2 D3' ≤ D3" ≤ 4/5 D3', and 100 nm ≤ D3' ≤ 200 nm, and
a bonding force between the insulation layer and the conductive layer is F, and F satisfies F ≥ 400 N/m.


Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art includes of Okamura (US 2006/0105243) and Qiu (US 2018/0301709) which are relevant to the claimed invention as described in the 3/9/21 Final Rejection.  The cited art taken in combination teaches 
Upon an updated search, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claim 1, in combination with the balance of the features of claim 1 irrespective of the previously cited art. Accordingly, claim 1 and all dependent claims are found to be allowable.  Claim 19 is found allowable for including the same or similar limitations to claim 1, and further requiring that the bonding force between the insulation layer and the conductive layer F is greater than or equal to 400 N/m.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723